Por Cuanto, los peticionarios solicitan de esta Corte Suprema que libre mandamiento de injunction para hacer efectiva su jurisdicción, ordenándole al demandado apelante, R. Sancho Bonet, que se abs-tenga de cobrar determinada contribución impuesta por el -municipio *977de Río Piedras, basta- tanto se resuelva y sustancie el recurso de ape-lación Núm. 7644 entre las mismas partes;
PoR CUANTO, a moción de los peticionarios radicada en esta Corte el día primero de marzo de 1938 y por las razones que en ella se adujeron anticipamos la vista del recurso núm. 7644,. ya referido;
PoR CUANTO, dicha apelación ha quedado resuelta definitivamente;
P©r taNto, se declara no haber lugar a librar el auto de injunction solicitado.

Mandamus: